Simmons, C. J.
1. A witness can not be impeached by proving association with a man of bad character.
2. Upon the trial of an action against a railroad company for personal injuries, it was error for the court to charge that certain facts would constitute negligence on the part of the defendant, the facts stated not being such as are made by law to constitute negligence per se. Atlanta Ry. Co. v. Bryant, 110 Ga. 247.
3. The standard of decision for ordinary diligence or negligence is what an ordinarily prudent man would do under the same circumstances, and not what the injured person thought was proper or did in good faith. Harris v. Railroad, 78 Ga. 536 ; Coleman v. Allen, 79 Ga. 637 ; Georgia Cotton Oil Co. v. Jackson, 112 Ga. 620.
4. Other than as herein indicated there was no material error in any of the rulings of which complaint was made.

Judgment reversed.


All the Justices concurring.